Citation Nr: 0500474	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from July 11, 2001?


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
June 1968 to June 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

During a hearing held before the undersigned in August 2004, 
the veteran indicated that he received Social Security 
disability (SSD) benefits for various disorders, to include 
PTSD.  Accordingly, the RO should thus take the appropriate 
steps to obtain the appellant's SSD records.  

The report of a May 2002 VA examination indicates that the 
veteran received treatment from his family physician, Dr. 
Ray.  (Possibly John R. Ray, D.O., of Summersville, West 
Virginia.)  It is not clear if Dr. Ray treated him for PTSD.  
Hence, the RO should thus determine if these records are 
pertinent to the issue at hand and if so, take the 
appropriate measures to obtain the records.  Also, a December 
2002 VA treatment report indicates that the veteran was 
encouraged to remain in PTSD counseling at the Summersville 
Vet Center.  Those records should also be obtained.

In a February 2004 statement, the veteran stated that his 
PTSD symptoms had increased in severity since an October 2002 
motor vehicle accident.  He reported that he continued to 
receive treatment for his PTSD at the Beckley VA Medical 
Center (VAMC) and requested that such records be obtained and 
considered in his claim for increase.  Accordingly, as the 
last records available date from January 2004, and as the 
veteran testified that he was seen at least once every three 
months, the RO should ensure that all pertinent VA treatment 
records are associated with the claims file.  Further, the 
appellant should be scheduled for a VA examination to 
determine the current severity of his PTSD.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain the veteran's SSD 
records, to include all supporting 
medical documents.

2.  The RO should take the necessary 
steps to obtain any outstanding pertinent 
records, to include treatment records 
from the Beckley VAMC from January 2004 
to present, records from the 
Summersville, West Virginia Vet Center, 
as well as any pertinent records from the 
appellant's private family physician (Dr. 
Ray).  If the veteran identifies any 
other outstanding pertinent records or if 
the RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims file, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims.  The claimant must then be 
given an opportunity to respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for a VA PTSD examination.  The claims 
file must be provided to the examiner for 
review.  The examiner is advised that all 
necessary special testing must be 
accomplished.  The examiner, in 
accordance with the latest AMIE worksheet 
for evaluating PTSD, is to provide a 
detailed review of the veteran's history, 
current complaints, and the severity of 
his PTSD.  The examiner must provide a 
clear explanation for each finding and 
opinion expressed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision based on all 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



